DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1, 3, 5, 8, 10, 13, 16, and 18, and new claims 74-76, in the reply filed on May 23, 2022 is acknowledged.  The traversal is on the grounds that the examiner has not rejected the claims under 35 USC § 102 or 103, and as the claims no longer recite “a mutant thereof,” there is no evidence that the strain of Kharbanda is the same as, or an obvious variant of, the recited bacterial isolates.  This is not found persuasive because, with regard to the argument about the claims not being rejected under 35 USC § 102 or 103, a restriction requirement, including a lack of unity restriction requirement, does not include a rejection under 35 USC § 102 or 103.  
With regard to Applicant’s arguments about Kharbanda with regard to the claims as amended, this is not found persuasive, because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a bacterial isolate of Paenibacillus or Bacillus, including wherein the bacterial isolate comprises, MS 1479, MS2379, MS2414, MS2820, MS0633, MS2335, MS2652, MS2658, MS2681, MS2697, MS2712, or a combination thereof, or a filtrate of the bacterial isolate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kharbanda et al. (IDS; US 6,602,500; Published 2003).
Kharbanda et al. teach a bacterial isolate of Paenibacillus, including Paenibacillus polymyxa strain ATCC 202127, wherein this strain is effective for controlling plant disease (Abs.). While it is not specifically taught that the bacterial isolate comprises, MS 1479, MS2379, MS2414, MS2820, MS0633, MS2335, MS2652, MS2658, MS2681, MS2697, MS2712, or a combination thereof, as the Paenibacillus bacterial isolate of Kharbanda et al. is likewise effective for controlling plant disease, Paenibacillus polymyxa strain ATCC 202127 is the same strain as MS1479, MS2379, MS2414, MS2820, MS0633, MS2335, MS2652, MS2658, MS2681, MS2697, or MS2712.  Alternatively, it would have been obvious to one of ordinary skill in the art to substitute another Paenibacillus bacterial isolate, also known to be effective for controlling plant disease, including MS1479, MS2379, MS2414, MS2820, MS0633, MS2335, MS2652, MS2658, MS2681, MS2697, MS2712, or a combination thereof, in the composition and method of Kharbanda et al. to likewise control a plant disease as desired. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 45, 47, 51, 54, 57, 61, 77, and 78 are withdrawn.  Claims 1, 3, 5, 8, 10, 13, 16, 18, and 74-76 are currently pending and under examination.

This application is a national phase application under 35 U.S.C §371 of PCT Application No. PCT/US2018/024638, filed March 27, 2018, which claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Application Nos. 62/477297, filed March 27, 2017, and 62/597796, filed December 12, 2017.


Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 8, 10, 13, 16, 18, and 74-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically Bacillus or Paenibacillus bacterial isolates including: MS1479 (ATCC Accession No. PTA-124701), MS2379 (ATCC Accession No. PTA-124703), MS2414 (ATCC Accession No. PTA-124704), MS2820 (ATCC Accession No. PTA-124710), MS0633 (ATCC Accession No. PTA-124700), MS2335 (ATCC Accession No. PTA-124702), MS2652 (ATCC Accession No. PTA-124705), MS2658 (ATCC Accession No. PTA-124706), MS2681 (ATCC Accession No. PTA-124707), MS2697 (ATCC Accession No. PTA-124708), and MS2712 (ATCC Accession No. PTA-124709).  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to 
      the Commissioner upon request;

(b) all restrictions upon availability to the public will be irrevocably removed upon 
     granting of the patent;

(c) the deposit will be maintained in a public depository for a period of 30 years or 5 
     years after the last request or for the effective life of the patent, whichever is longer;

(d) a test of the viability of the biological material at the time of deposit will be made 
     (see 37 C.F.R. § 1.807); and

(e) the deposit will be replaced if it should ever become inviable.


Applicant's attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that "the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination."  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, 5, 8, 10, 13, 16, 18, and 74-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in relevant part that the method utilizes a composition comprising 

a bacterial isolate of Paenibacillus or Bacillus, wherein the bacterial isolate comprises MS 1479 (ATCC Accession No. PTA-124701), MS2379 (ATCC Accession No. PTA-124703), MS2414 (ATCC Accession No. PTA-124704), MS2820 (ATCC Accession No. PTA-124710), MS0633 (ATCC Accession No. PTA-124700), MS2335 (ATCC Accession No. PTA-124702), MS2652 (ATCC Accession No. PTA-124705), MS2658 (ATCC Accession No. PTA-124706), MS2681 (ATCC Accession No. PTA-124707), MS2697 (ATCC Accession No. PTA-124708), and MS2712 (ATCC Accession No. PTA-124709) or combinations thereof; or a filtrate of the bacterial isolate.

	This claim is indefinite, because it is unclear what bacterial isolate the limitation of “a filtrate of the bacterial isolate” refers to.  As written, the filtrate may be from a bacterial isolate of Paenibacillus or Bacillus, or instead from a bacterial isolate comprising MS 1479 (ATCC Accession No. PTA-124701), MS2379 (ATCC Accession No. PTA-124703), MS2414 (ATCC Accession No. PTA-124704), MS2820 (ATCC Accession No. PTA-124710), MS0633 (ATCC Accession No. PTA-124700), MS2335 (ATCC Accession No. PTA-124702), MS2652 (ATCC Accession No. PTA-124705), MS2658 (ATCC Accession No. PTA-124706), MS2681 (ATCC Accession No. PTA-124707), MS2697 (ATCC Accession No. PTA-124708), and MS2712 (ATCC Accession No. PTA-124709) or combinations thereof.  
For the purposes of examination, the filtrate is deemed to be from a bacterial isolate comprising MS 1479 (ATCC Accession No. PTA-124701), MS2379 (ATCC Accession No. PTA-124703), MS2414 (ATCC Accession No. PTA-124704), MS2820 (ATCC Accession No. PTA-124710), MS0633 (ATCC Accession No. PTA-124700), MS2335 (ATCC Accession No. PTA-124702), MS2652 (ATCC Accession No. PTA-124705), MS2658 (ATCC Accession No. PTA-124706), MS2681 (ATCC Accession No. PTA-124707), MS2697 (ATCC Accession No. PTA-124708), and MS2712 (ATCC Accession No. PTA-124709) or combinations thereof.
Claim 10 recites in relevant part that the agricultural composition “further comprises one or more of: a bio-control formulation....”  As a bio-control formulation appears to be the only component that is further comprised in this claim, the use of “one or more of” is indefinite, because it is unclear what is intended to be encompassed by the “or more.”  
Claim 13 recites the limitations "the colony forming unit (cfu) ratio" in line 1-2, and “the microbe in the bio-control formulation” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  No cfu ratio or microbe in the bio-control formulation is previously recited.  
Claim 16 recites the limitation "the concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  No concentration is previously recited for the bacterial isolate.  
Claim 18 recites the limitation "the culture" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  No culture is previously recited.  
Claims 75 and 76 recite in relevant part “wherein the fungicide comprises”; this limitation is indefinite, because while a fungicide is recited as a possible bio-control agent in claim 10, there is no indication in claim 10, or previously in either of claims 75 and 76, that the biocontrol agent is a fungicide. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 37, and 40 of copending Application No. 16/498901 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method of treating an infectious disease or a pathogen in a subject, where the subject includes a plant, comprising administering to the subject an effective amount of one or more bacteria, or filtrate which includes one or more metabolites from the bacteria, wherein the one or more bacteria is selected from MS1479 (ATCC Accession No. PTA-124701), MS2379 (ATCC Accession No. PTA-124703), MS2414 (ATCC Accession No. PTA-124704), MS2820 (ATCC Accession No. PTA-124710), MS0633 (ATCC Accession No. PTA-124700), MS2335 (ATCC Accession No. PTA-124702), MS2652 (ATCC Accession No. PTA-124705), MS2658 (ATCC Accession No. PTA-124706), MS2681 (ATCC Accession No. PTA-124707), MS2697 (ATCC Accession No. PTA-124708), and MS2712 (ATCC Accession No. PTA-124709), and wherein the disease is a fungal, bacterial, viral, or parasitic disease (Present claims: 1, 3, 5; Reference Application claims: 1, 2, 11, 37, 40).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653